FILED
                             NOT FOR PUBLICATION                             JAN 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FRANCISCO GONZALEZ ZAMUDIO,                      No. 13-72319
AKA Francisco Gonzalez Zamudio, AKA
Francisco Zamudio Gonzalez,                      Agency No. A037-442-070

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Francisco Gonzalez Zamudio, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order affirming an immigration

judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252. We review de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo constitutional challenges and questions of law. Padilla-Martinez v. Holder,

770 F.3d 825, 830 (9th Cir. 2014). We deny the petition for review.

      The agency correctly determined that the record establishes that Zamudio

was convicted under California Health and Safety Code § 11378, for possession for

purpose of sale of methamphetamine, which constitutes a controlled substance

violation under 8 U.S.C. § 1227(a)(2)(B)(i) that renders him removable. See

Padilla-Martinez, 770 F.3d at 831 n.3; Pagayon v. Holder, 675 F.3d 1182, 1189

(9th Cir. 2011) (stating that methamphetamine is a federally-controlled substance).

The plea form specifies both the controlled substance involved and the count in the

charging document that also names the controlled substance. See Murillo-Prado v.

Holder, 735 F.3d 1152, 1157 (9th Cir. 2013). Accordingly, Zamudio’s claims that

his due process rights were violated because the record documents allegedly did

not establish removability fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (to prevail on a due process challenge, an alien must show error and

prejudice). In addition, the use of the June date on the Notice to Appear did not

deprive Zamudio of a full and fair hearing. See Larita-Martinez v. INS, 220 F.3d
1092, 1095 (9th Cir. 2000) (“[d]ue process is satisfied only by a full and fair

hearing”) (internal quotation marks omitted).

      PETITION FOR REVIEW DENIED.


                                           2                                      13-72319